Citation Nr: 1525442	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for coronary artery disease, currently evaluated as 30 percent disabling prior to September 20, 2005, 60 percent disabling from September 20, 2005 to September 21, 2011, 10 percent disabling from September 21, 2011 to December 25, 2011, and as 30 percent disabling from December 25, 2011.

2. Entitlement to an effective date earlier than September 20, 2005, for a grant of special monthly compensation due to being housebound, and an extension of those benefits past September 21, 2011.

3. Entitlement to an earlier effective date for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in  Jackson, Mississippi, that granted the Veteran entitlement to coronary artery disease, and increased ratings for that disability, as well as special monthly compensation for a set period.  The Veteran contends that an increased rating is warranted for his coronary artery disease, as well as an earlier effective date, and as well as an increased period of time to be awarded housebound benefits.

In the Veteran's claims file is a March 2015 claim for aid and attendance.  As this claim has yet to be adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. For the period prior to September 20, 2005, the Veteran's coronary artery disease was manifested by ejection fractions of higher than 50 percent, with no evidence of congestive heart failure during this period.

2. For the period from September 20, 2005, to September 21, 2011, the Veteran's coronary artery disease was manifested by ejection fractions of 55 percent or higher, with an estimated METs of 10, and no evidence of chronic congestive heart failure.

3. For the period from September 21, 2011 to December 25, 2011, the Veteran's coronary artery disease was manifested by a 10 METs restriction and an ejection fracture of 74 percent, with no evidence of cardiac hypertrophy.

4. For the period from December 25, 2011, the Veteran's coronary artery disease is manifested by a mildly enlarged heart and an ejection fraction of 55 percent. 

5. The Veteran was granted special monthly pension at the housebound rate from September 20, 2005 to September 21, 2011, based on his recipit for that time period of a 100 percent schedular evaluation and a separate 60 percent schedular evaluation; the evidence does not show that the Veteran was actually housebound during this period.

6. The Veteran filed a claim for service connection for ischemic heart disease on April 15, 2010; he was granted an effective date of August 29, 2005, the earliest date the medical evidence of record showed a diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased evaluation for coronary artery disease, currently evaluated as 30 percent disabling prior to September 20, 2005, 60 percent disabling from September 20, 2005 to September 21, 2011, 10 percent disabling from September 21, 2011 to December 25, 2011, and as 30 percent disabling from December 25, 2011, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).

2. The criteria for extension of a special monthly pension at the housebound rate,  earlier than September 20, 2005, or later than September 21, 2011, have not been met.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2014).

3.  The criteria for an earlier effective date for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claim file is both physical and virtual, with relevant information contained in both the VBMS and the Virtual VA systems.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable, nor is it for effective date claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Nevertheless, the Board points out that it has fully complied with all required development under the VCAA.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in April 2010 and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been informed of the applicable law and regulations necessary for a grant of increased rating and earlier effective dates.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's vast VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c) (4) (i) (2014) (emphasis added).  In this case, the Veteran received such opinion in September 2011.  This opinion was a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c) (4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Entitlement to an increased evaluation for coronary artery disease, currently evaluated as 30 percent disabling prior to September 20, 2005, 60 percent disabling from September 20, 2005 to September 21, 2011, 10 percent disabling from September 21, 2011 to December 25, 2011, and as 30 percent disabling from December 25, 2011.

The Veteran contends that increased ratings for the Veteran's coronary artery disease are warranted for these various time periods on appeal.  For the following reasons, the Board will deny this claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's coronary artery disease is currently evaluated under Diagnostic Code 7005, for heart disease.  That code provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7006, myocardial infarction warrants a 100 percent rating during and for three months following the myocardial infarction, documented by laboratory tests.


The Facts

Reviewing the relevant evidence of record, the Veteran's service treatment records show no treatment for heart disease.  His entrance examination did note that he had rheumatic fever as a child; as such, he had a cardiac consult upon entry into service, which found no evidence of cardiac disease.  He did note chest pain on a report of medical history prior to discharge, but his separation examination should no evidence of any heart disease.

A chest X-ray dated November 1985 showed no cardiac abnormality.

VA examination from March 1991 showed no cardiovascular problems.  X-rays showed the heart silhouette to be within normal limits.  An electrocardiogram showed possible inferior infarct, however, it was shown that this was within normal limits, and no diagnosis of ischemic heart disease was shown.

While hospitalized from September to October 1992, the Veteran was shown to have left ventricular hypertrophy with diastolic dysfunction and mild congestive heart failure.  Echocardiogram showed borderline concentric left ventricular hypertrophy with overall normal left ventricular function and ejection fraction of greater than or equal to 60 percent.  He was found to have thickened mitral valve aortic sclerosis, dilated right ventricle, thickened tricuspid valve and left atrial dimensions in the upper limits of normal.  Chest X-ray on October 1, 1992, showed mild cardiomegaly.  Chest X-ray on October 2, 1992, showed mild cardiomegaly with prominent pulmonary vasculature and the possibility of hypervolemic status versus congenital heart disease.  Chest X-ray from October 7, 1992, showed improved marked pulmonary vasculature congestion and persistent cardiomegaly.

A November 1992 electrocardiogram was within normal limits.

A December 1992 thallium stress test showed an anterolateral area of scarring or artifact.

On February 1993, the Veteran was seen for chest pain.  Chest pain was noted, but found to be not typical of angina.  Echocardiogram at that time showed normal left ventricular size and function, with mild tricuspid regurgitation as well as right atrial and right ventricular enlargement and early myxomatous changes in the mitral valve with mild mitral valve prolapse and mitral regurgitation.

On March 2, 1993, the Veteran complained of chest pain on exertion relieved with nitroglycerin.  Electrocardiogram was within normal limits.

The Veteran was hospitalized from March 18, 1993 to March 20, 1993, for complaints of chest pain.  Electrocardiogram was shown to be within normal limits and chest X-ray showed a slight right ventricular prominence.  CPK test was normal, indicating no injury or stress to the heart, brain, or muscle tissue.  Discharge diagnoses were vasovagal response, chronic anxiety, PTSD, and a history of heart trouble.

Chest X-ray from May 1993 showed modest cardiomegaly.

A January 1994 X-ray showed the heart to be borderline enlarged.

A July 1994 electrocardiogram showed normal sinus rhythm.

A September 1994 X-ray showed the heart was borderline enlarged.

A December 1994 chest X-ray showed that the heart was not enlarged.

A July 1995 X-ray showed that the heart was not enlarged.

The Veteran was hospitalized from July 1995 to August 1995 for increased psychiatric conditions.  At that time, the Veteran was noted to have a soft systolic ejection murmur.  He was also found to have stable angina.

In July 1995, the Veteran filed a claim for service connection for hypertension, as secondary to his service connected PTSD.

An October 1995 electrogram showed no acute changes.

A November 1995 rating decision denied service connection for hypertension secondary to PTSD.

A December 1996 rating denied the Veteran service connection for a heart condition, which he had claimed secondary to peripheral neuropathy, which was also denied.

A December 1995 myocardial perfusion study showed slight thickening of the ventricular myocardium consistent with mild hypertrophy and no evidence of ischemia.

April 1996 Chest X-ray showed the heart size to be normal.

January 1997 electrocardiogram was within normal limits.

At a September 1997 hearing, the Veteran indicated that he clearly wanted to claim a heart condition only as secondary to a peripheral neuropathy claim, and had not yet considered filing a direct claim for service connection for any heart condition.

June 1998 electrocardiogram was within normal limits.

June 1998 echocardiogram showed normal left ventricular size and function with an ejection fraction of 65 percent and thickened mitral valve with very mild mitral regurgitation without prolapse.

August 1998 echocardiogram showed the right ventricle was slightly enlarged with tricuspid regurgitation and suggestive but not diagnostic of very mild prolapse without mitral regurgitation.  Ejection fraction was 59 percent.

In January 14 1999, he reported no chest pain.  Diagnoses included coronary artery disease.

In January 2000, the Veteran reported occasional chest pain with exertion or stress.  Chest X-ray showed the cardiac silhouette was within normal limits.  Diagnoses included angina. 

In March 2000, the Veteran reported continued chest pain.

In April 2000, exercise treadmill chest showed no ischemia, however, he did experience angina during part of the test which was relieved with nitroglycerin spray.

Chest X-ray of June 2000 showed slight cardiomegaly, and he was shown to possibly be in some degree of congestion.

In February 2001, chest X-rays showed some cardiomegaly with prominent pulmonary vessels.  It was felt that he was probably in congestive heart failure.

April 2001 chest X-ray showed that the Veteran's heart was enlarged with some interstitial prominence in the right lower lung base.

X-rays from May 2001 showed slight cardiomegaly with emphysematous changes bilaterally.  May 2001 echocardiogram showed ejection fracture of 55 percent, right atrial enlargement, right ventricular enlargement, and mild tricuspid regurgitation.

August 2001 chest X-ray showed the cardiac silhouette was in the upper limits of normal, and electrocardiogram was within normal limits.

A June 2003 chest X-ray showed normal heart size, and electrocardiogram.

In June 2004, chest X-ray showed the cardiac silhouette and electrocardiogram was within normal limits.

In August 2004, chest X-ray showed mild cardiomegaly with emphysematous changes in both lungs with interstitial thickening bilaterally.

An October 2004 private treatment records noted that the Veteran was seen for chest pain.  He was not diagnosed with any cardiac problem at that time, but was found to have anginal symptoms, with some risk factors for coronary artery disease, such as familial history.  He was discharged with coronary artery disease by history only, with no active evidence of any cardiac disease.

June 2005 chest X-ray showed that the cardiac silhouette remained borderline enlarged.

An August 12, 2005 thorax CT scan showed no pleural effusion and enlarged heart.

On August 29, 2005, the Veteran underwent a heart cardiac catheterization which showed nonobstructive coronary artery disease.  As this was the first evidence of record showing a diagnosis of coronary artery disease, service connection was granted from this date. 

On September 6, 2005, chest X-ray showed the heart size was enlarged with no pleural effusion seen.  Assessment was COP with exacerbations with bronchitis and coronary artery disease, which was found to be a possibly an additional confounding problem.

On September 20, 2005, exercise treadmill test showed that the Veteran was unable to achieve target rates due to airway disease.  He was shown to have minimal chest pain, not clearly angina.  No ischemic changes were noted on electrocardiogram at peak exercise or recovery.  He achieved an MET level of 4.6.  Echocardiogram of September 20, 2005 showed normal left ventricular size and systolic function with ejection fraction of 60 percent, trace aortic insufficiency, mild tricuspid regurgitation and grossly normal right ventricular size and systolic function.

A September 26, 2005 myocardial perfusion study showed chest pain upon Persantine infusion but no ischemic changes.  Ejection fraction was 74 percent, and there was no evidence of reversible myocardial ischemia, and therefore, no evidence of obstructive coronary artery disease.  

A November 2005 private cardiac consult noted that the Veteran had new onset atrial fibrillation, per electrocardiogram.

January 2006 chest X-ray showed the cardiac shadow was within normal limits.  No acute infiltrates were seen.  Interstitial coarsening was noted bilaterally with calcified granuloma in the left lung base.

May 2006 chest X-ray showed the cardiac silhouette was within normal limits.  

Early June 2006 chest X-ray showed that showed the heart was not enlarged; later June 2006 chest X-ray showed cardiomegaly with no pleural effusions.

June 2007 treatment records show treatment for COPD with history of congestive heart failure.  No diagnosis or treatment for ischemic heart disease.

In September 2006, chest X-ray showed no heart enlargement and there was interstitial prominence in the right hilar region.  Electrocardiogram showed sinus tachycardia, otherwise normal.  Myocardial infarction was ruled out by laboratory testing.  It was shown that there was no clear cardiac disease apart from prior reports of right ventricular enlargement and right atrial enlargement which had resolved by recent echocardiograms.  He reported ascites with discontinuation of Lasix, suggesting elevated right ventricular systolic pressure, although this was not corroborated by recent studies.  A prolonged QT interval was noted on electrocardiogram, otherwise, no focal anomaly was seen.  Electrocardiogram the next day was within normal limits. The Veteran's chest pain was determined to not be related to any heart condition.

July 2007 electrocardiogram was within normal limits.

In October 2007, the Veteran was found to have coronary artery disease without angina.

December 2007 chest X-ray showed a normal heart.

May 2008 echocardiogram showed normal right atrial size and right ventricular dimensions, mild tricuspid regurgitation, normal left atrial size, trace mitral regurgitation, and normal left ventricular size and function with an ejection fraction of 55 percent.

November 2008 chest X-ray showed cardiomegaly with no evidence of congestive failure.

December 2008 laboratory testing ruled out a myocardial infarction.  Chest X-ray showed the heart to be prominent in size.  Chronic changes were present in both lungs without evidence of acute infiltrate or congestive heart failure.  Electrocardiogram showed sinus tachycardia, otherwise normal.  Diagnosis was chronic obstructive pulmonary disease exacerbation.  Late December 2008 chest X-ray showed normal heart size with diffuse interstitial thickening bilaterally.  Electrocardiogram was within normal limits.

In January 2009, echocardiogram showed normal left atrial size, the aortic valve was tricuspid, normal left ventricular size and function with ejection fraction of 55 percent and no obvious segmental wall motion abnormalities, normal right atrial size and normal right ventricular size and function.

January 2009 right heart catheterization showed normal right and left heart filling pressures, normal pulmonary arterial pressure, supra normal cardiac output by thermodilution and secundum atrial septal defect.  Chest X-ray of January 2009 showed the heart was normal.  Electrocardiogram showed sinus tachycardia, and was otherwise normal.

In February 2009, the Veteran was briefly hospitalized for asthma superimposed on COPD which caused severe respiratory distress, and pneumonia.  In late February 2009, the Veteran underwent successful atrial septal defect closure.  X-rays following that surgery showed the cardiac silhouette within normal limits.  The device sealing the atrial septal defect was noted.  Echocardiogram showed normal left atrial size, tricuspid aortic valve, normal left ventricular size and function with ejection fraction of 60 percent with no segmental wall motion abnormalities, normal right atrial size, trace tricuspid regurgitation, and normal right ventricular size and function, and a well seated occlusion device in the atrial septum.

In May 2009, the Veteran was seen post atrial spetal defect closure, well healed.

On June 2009, chest X-ray showed the heart was unremarkable.  Chronic fibrotic changes were present bilaterally with no acute infiltrate or congestive heart failure.  Electrocardiogram showed sinus rhythm and nonspecific ST and T wave abnormalities.

Medical statement for aid and attendance dated January 2010, showed no diagnosis of ischemic heart disease.

VA examination dated March 2010 showed that the Veteran was on continuous oxygen for COPD.  No diagnosis of ischemic heart disease was shown.  At that time, the Veteran was specifically noted to be not bedridden.

A claim for ischemic heart disease secondary to herbicide exposure in Vietnam was received at the RO on April 15, 2010.

In June 2010, echocardiogram showed normal right atrial size, normal right ventricular size, trace tricuspid regurgitation, normal left atrial size, a closure device in the atrial septum, and normal left ventricular size and function with ejection fraction of 55 percent.

The Veteran had to be cardioverted in August 2010 because of an arrhythmia.

A March 2011 X-ray of the chest was normal.

An April 2011 independent medical opinion indicated that the evidence of record supported a diagnosis of hypertension, but there was insufficient evidence to  support a diagnosis of ischemic heart disease.

A June 9, 2011 disability benefits questionnaire indicated that the Veteran has ischemic heart disease which requires continuous medication.  The physician indicated that the Veteran had a myocardial infarction and coronary artery bypass graft, as well as congestive heart failure.  His METs level was estimated to be at 1 to 3, and there was evidence of cardiac hypertrophy or dilation.  This physician indicated that the Veteran's ischemic heart disease, shortness of breath, and congestive heart failure impacted his ability to work.  Since his examiner indicated a history of myocardial infarction and coronary artery bypass graft, the Veteran was contacted to confirm these procedures, and informed the VA that he has never had a heart attack or a coronary artery bypass graft.

In July 2011, during an examination for aid and attendance, it was shown that the Veteran required numerous hospitalizations for his COPD and congestive heart failure, and was wheelchair bound and on oxygen.  Chest X-rays at that time showed normal heart size.  The Veteran was reported to be home bound except for appointments.

Chest X-ray dated August 2011 showed a heart size within the limits of normal, with apical pleural thickening and no acute infiltrate.

Chest X-ray dated September 7, 2011 showed the heart was within the normal limits of size.

Letter from the Veteran dated September 9, 2011, shows he thought he may have had a light heart attack when hospitalized with PTSD, however, the Veteran's VA medical records from that period do not show that the Veteran had a heart attack.

A VA independent medical opinion dated September 21, 2011, with an addendum opinion dated September 26, 2011, showed, based on a review of the medical records, that the Veteran's congestive heart failure is less likely as not as result of nonobstructive coronary artery disease, and was at least as likely as not a result of his cigarette smoking that led to oxygen dependent COPD.  The examiner also indicated that the Veteran's hypertension and valvular heart disease are other contributing factors to his chronic congestive heart failure.  Also , in reference to the June 2001 statement that indicated the Veteran had a METs level of 1 to 3, that it was at least as likely as not that the Veteran had 10 METs restriction related to nonobstructive coronary artery disease, as there was an unremarkable echocardiogram on June 2010 with normal ejection fraction and Cardiolite scan of December 8, 2010, showed ejection fraction of 74 percent with no evidence of obstructive coronary artery disease.  He was reported to have no cardiac hypertrophy or dilation.

Of note, a rating decision dated September 2011 granted entitlement to special monthly pension for schedular housebound benefits from December 1, 2007, to September 21, 2011.

A separate September 2011 rating decision granted the Veteran entitlement to service connection for coronary artery disease.  The effective date was noted to be August 29, 2005, the date of heart catheterization which showed that the Veteran had nonobstructive coronary artery disease.

Chest X-ray dated December 25, 2011, showed a mildly enlarged heart.  The Veteran's heart at that time was noted to have a regular rate and rhythm.

Chest X-ray of January 2012 showed a heart at the upper normal limits.

Chest X-ray of February 2012 showed heart size in the supper normal limits.

Chest X-ray dated March 3, 2012 showed heart size was borderline.

Chest X-ray of March 30, 2012 showed that the heart appeared mildly enlarged.  On examination, the Veteran's heart was "irregular", and the Veteran was continued on medication.  A discharge summary from that time noted diagnoses of uncontrolled hypertension, atrial fibrillation, chronic angina, and coronary artery disease.

A private cardiac catheterization dated April 2012 noted that the left ventricle was normal in size and left ventricular ejection fraction was at the lower limits of normal, estimated at 55 percent.  The aortic root was at the upper limits of normal in size.


Analysis

For the time period prior to September 20, 2005, the Board finds that the Veteran is properly rated as 30 percent disabled for his service connected coronary artery disease.  As noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board does not find that this criteria have been met.

Reviewing the relevant evidence from this time period, there is no indication of any episode of acute congestive heart failure during this period.  Ejection fractions prior to September 20, 2005, were never below 50 percent; 65 percent in June 1998, 59 percent in August 1998, 55 percent in May 2001.  There was no evidence of METs testing during this period.  Thus, the criteria for a higher evaluation for this period have not been met. 

For the time period from September 20, 2005 to September 21, 2011, the Board finds that the Veteran is properly rated as 60 percent disabled for his service connected coronary artery disease.  As noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Board finds that this criteria have not been met.

Reviewing the relevant evidence of record, in September 2005, the Veteran was showed to have a MET level of 4.6 and ejection fraction of 60 percent.  In September 2006, a myocardial infarction was ruled out.  Ejection fraction in January 2009 was 55 percent.  February 2009 showed ejection fraction of 60 percent.  June 2010 showed ejection fraction of 55 percent.  December 2010 scan showed an ejection fraction of 74 percent.  While a June 2011 disability benefits questionnaire showed an estimated METs level of between 1 and 3, a later September 2011 medical opinion indicated that the Veteran's METS due solely to his nonobstructive coronary artery disease was approximately 10 METS.  As such, the Board finds that the criteria for a higher evaluation for the Veteran's coronary artery disease have not been met, and the Veteran is currently properly rated as 10 percent disabled during this period.

For the time period from September 21, 2011 to December 25, 2011, the Board finds that the Veteran is properly rated as 10 percent disabled for his service connected coronary artery disease.  As noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Board does not find that this criteria have been met.

VA medical opinions in September 2011 indicated that the Veteran's congestive heart failure was most likely related to his cigarette smoking that led to oxygen dependent COPD, and not to his nonobstructive coronary artery disease.  The examiner indicated that the Veteran had 10 METs restriction related to his coronary artery disease, and noted a prior report finding an ejection fraction of 74 percent.  There was also no evidence of cardiac hypertrophy during his period.  As such, the Board finds that the criteria for an increased evaluation is not met, and the Veteran is properly rated as 10 percent disabled for this period.

Finally, for the time period from December 25, 2011, the Board finds that the Veteran is properly rated as 30 percent disabled for his service connected coronary artery disease.  As noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board does not find that this criteria have been met.

Reviewing the evidence of record from this period,  a chest X-ray from December 2011 showed a mildly enlarged heart.  An April 2012 cardiac catheterization note indicated that the Veteran's ejection fraction was at the lower limits of normal, estimated at 55 percent.  Records subsequent to this date do not show specific treatment for coronary artery disease.

Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran met the criteria for a higher evaluation during any of the periods of time on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Entitlement to an effective date earlier than September 20, 2005, for a grant of special monthly compensation due to being housebound, and an extension of those benefits past September 21, 2011.

As to the Veteran's request to extend the amount of time he was in receipt of special monthly compensation benefits at the housebound rate, a Veteran receiving non-service-connected pension may receive a housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and a Veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2) . 

A Veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. 38 C.F.R. § 3.351(d)(2).

The evidence shows that the Veteran has been in receipt of a 100 percent schedular rating for his PTSD from October 5, 1990.  Therefore, when he was granted a 60 percent evaluation for coronary artery disease on September 20, 2005, he met the regulatory criteria for entitlement to a schedular housebound rating from September 20, 2005, to September 21, 2011, which is the date on which he no longer had separate and unrelated service connected conditions evaluated at 60 percent or more.  Thus, under 38 C.F.R. § 3.351(d)(1), the Veteran was properly rated at the housebound level only during the period from September 20, 2005, to September 21, 2011. 

Further, the Veteran's claims fails as well under 38 C.F.R. § 3.351(d)(2), as there is simply no evidence that he was actually housebound during this period due to his service connected disabilities.  As to a period prior to September 20, 2005, the Veteran does not claim, and the evidence does not show, that the Veteran was housebound.  An aid and attendance examination dated March 2010 specifically indicates that the Veteran was not bedridden.  For the period after September 21, 2011, a July 2011 aid and attendance examination showed that the Veteran was essentially housebound, due to his COPD and requirement of oxygen, not for his service connected heart disability.

Therefore, there is no entitlement to an effective date prior to September 20, 2005, or after September 21, 2011, for this benefit, as he did not meet the schedule criteria nor was he shown to be factually housebound due to service connected disability at any other period during this appeal.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and extension of special monthly pension benefits at the housebound rate must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to an earlier effective date for the grant of service connection for coronary artery disease.

A rating decision dated September 2011 granted service connection for coronary artery disease effective August 29, 2005, as part of the special Nehmer classification cases for herbicide exposure.  The Veteran contends that the award of service connection for coronary artery disease should be assigned an earlier effective date. 

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) ; 38 C.F.R. § 3.400(b)(2) .

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) .

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

The Veteran's claim for service connection for ischemic heart disease (CAD) was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure. 75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2014).

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

 Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows:

 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

 (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

 (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

VA did not deny a claim for service connection for ischemic heart disease (CAD) between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).  The Board does note that the Veteran was denied service connection for hypertension secondary to PTSD in July 1995, outside of this time frame; however, the regulations covering ischemic heart disease clearly state that hypertension is not considered ischemic heart disease.

VA received the Veteran's formal claim for service connection for ischemic heart disease on April 15, 2010.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  The record includes neither a formal nor informal claim for service connection for ischemic heart disease until April 15, 2010.  The Veteran was granted an effective date of August 29, 2005, the first time it was felt that the record showed evidence of coronary artery disease, nearly 5 years before the Veteran's formal claim for service connection for same.  Accordingly, an earlier effective date for the award of service connection for ischemic heart disease is not warranted under 38 C.F.R. § 3.816(c)(2) .  The law and regulations provide that the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  The Veteran already has an effective date well in advance of this, and there is simply no legal basis on which the Veteran could be granted any earlier effective date.

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates. The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3) . No other regulation provides for an effective date earlier than currently assigned.

In short, the Board is bound by the controlling statute and regulations, which do not allow for assignment of an effective date that is earlier than the date of his initial claim; the Veteran already has an effective date well in advance of that. Accordingly, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an earlier date. Thus, the claim for an earlier effective date is denied. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. §§ 3.400 , 3.816.



ORDER

Entitlement to an increased evaluation for coronary artery disease, currently evaluated as 30 percent disabling prior to September 20, 2005, 60 percent disabling from September 20, 2005 to September 21, 2011, 10 percent disabling from September 21, 2011 to December 25, 2011, and as 30 percent disabling from December 25, 2011, is denied.

Entitlement to an effective date earlier than September 20, 2005, for a grant of special monthly compensation due to being housebound, and an extension of those benefits past September 21, 2011, is denied.

Entitlement to an earlier effective date for the grant of service connection for coronary artery disease, is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


